August 27, 2010


Ms. Ida Cecilia Garza
Hole & Alvarez, L.L.P.
612 W Nolana,  Suite 370
McAllen, TX 78504
Ms. Savannah Robinson
Law Office of Savannah Robinson
1822 Main St.
Danbury, TX 77534

RE:   Case Number:  09-0159
      Court of Appeals Number:  13-08-00054-CV
      Trial Court Number:  CL-07-2080-E

Style:      SAMUEL GARCIA, JR., M.D.
      v.
      MARIA GOMEZ, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
      OFELIA MARROQUIN, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas issued opinions and enclosed judgment
in the above-referenced cause.  You may obtain a copy of  the  opinions  at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Arturo Guajardo|
|   |Jr.                |
|   |Ms. Dorian E.      |
|   |Ramirez            |